DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 14 July 2022.  In view of this communication, claims 1, 3-11, and 13-22 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 14 July 2022, have been fully considered and are persuasive.
The Applicant’s first argument (page 5 of the Remarks) states that the amendment to claim 3 has overcome the previous ground of objection thereto.  This argument is persuasive and the objection to claim 3 has been withdrawn.
The Applicant’s second argument (pages 5-7 of the Remarks) states that neither Plumb nor Zhou discloses a stator fastened to its frame at only four points.  This is clearly not shown as Plumb discloses four symmetrically disposed fastening points at each end of the stator, for eight total fastening points, and Zhou discloses multiple fastening points at each of three different support boards.  Thus, this argument is persuasive and the previous grounds of rejection have been withdrawn.  However, new grounds of rejection have been made in view of the newly cited Holopainen reference.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 19 July 2022 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Electric Machine With Frame Fastened to Stator.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, and 10 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Holopainen et al. (US 2008/0157624 A1), hereinafter referred to as “Holopainen”.
Regarding claim 1, Holopainen discloses an electric machine (fig. 4-7; ¶ 0026) comprising: 
a cylindrical stator core [10] with a longitudinal center axis [2] and a frame [1] surrounding the stator core [10] (fig. 4, 7; ¶ 0026, 0030), 

    PNG
    media_image1.png
    439
    1097
    media_image1.png
    Greyscale

wherein the stator core [10] is attached to the frame [1] only through four fastening points [40b/40d], wherein two fastening points [40b/40d] are positioned at a first axial end of the stator core [10] on opposite sides of the longitudinal center axis [2] and two fastening points [40b/40d] are positioned at a second opposite axial end of the stator core [10] on opposite sides of the longitudinal center axis [2] (fig. 4, 7; ¶ 0014, 0036; the reference discloses four “necks” located on the x- and y-axes, at either end of the stator core; ¶ 0014 discloses an embodiment where only the four “necks”, 40b and 40d, located along the horizontal axis [42]), are provided),
the stator core [10] being in contact with the frame [1] only through the four fastening points [40b/40d], the four fastening points [40b/40d] being positioned in a horizontal plane [42] (fig. 7; ¶ 0014).
Regarding claim 3, Holopainen discloses the electric machine according to claim 1, as stated above, wherein the horizontal plane [42] is a horizontal center plane [42] of the stator core [10] (fig. 7; ¶ 0036).
Regarding claim 4, Holopainen discloses the electric machine according to claim 3, as stated above, wherein the horizontal center plane [42] of the stator core [10] passes through the longitudinal center axis [2] of the electric machine (fig. 7).
Regarding claim 10, Holopainen discloses the electric machine according to claim 1, as stated above, wherein the frame [1] comprises two opposite end shields [30] positioned at an axial distance from each other, a frame structure extending between the end shields [30] (fig. 4; ¶ 0030, 0034), and two opposite intermediate plates [20] positioned within the frame [1] at the axial ends of the stator core [10], wherein the fastening points [40b/40d] are arranged in connection with the intermediate plates [20] (fig. 5; ¶ 0030-0031; the fastening points extend radially inward from the plates [20] to contact the stator [10]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-9, 11, and 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holopainen in view of Plumb (US 3,519,857), hereinafter referred to as “Plumb”.
Regarding claim 5, Holopainen discloses the electric machine according to claim 4, as stated above.  Holopainen does not disclose that the attachment between the stator core [10] and the frame [1] is based on a compression joint in each fastening point [40b/40d].
Plumb discloses an electric machine comprising a stator core [10] and a frame [12] (fig. 1-2; col. 2, lines 41-52), wherein the attachment between the stator core [10] and the frame [12] is based on a compression joint [24/26/28/30] in each fastening point [22] (fig. 3-4; col. 2, lines 59-72).

    PNG
    media_image2.png
    510
    861
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the fastening points of Holopainen using compression joints as taught by Plumb, in order to allow for adjustment of the stator relative to the frame thereby providing a more precise uniform air gap and reducing noise and vibration within the electric machine (col. 1, lines 35-54 of Plumb).
Regarding claim 6, Holopainen, in view of Plumb, discloses the electric machine according to claim 5, as stated above, wherein Plumb further discloses that back beams [16] extending in an axial direction between the axial ends of the stator core [10] are attached to an outer surface of the stator core [10] (fig. 3-4; col. 2, lines 53-58). 
Regarding claim 7, Holopainen, in view of Plumb, discloses the electric machine according to claim 6, as stated above, wherein Plumb further discloses that the attachment between the stator core [10] and the frame [12] is in each fastening point [22] arranged from the back beams [16] to the frame [12] (fig. 3-4; col. 2, lines 53-58).
Regarding claim 8, Holopainen, in view of Plumb, discloses the electric machine according to claim 7, as stated above, wherein Plumb further discloses that the attachment is arranged with bolts [26] extending from the frame [12] to the back beams [16] (fig. 3-4 col. 2, line 59-72 and col. 3, lines 1-9).
Regarding claim 9, Holopainen, in view of Plumb, discloses the electric machine according to claim 8, as stated above, wherein Plumb further discloses that the bolts [26] extend in the radial direction (fig. 2-4).  Thus, in combination with the fastening points of Holopainen located along the horizontal center plane [42], the radially extending bolts would also extend along the horizontal direction, as the horizontal and radial directions are aligned at the horizontal center plane [42] of Holopainen.
Regarding claim 11, Holopainen discloses the electric machine according to claim 10, as stated above.  Holopainen does not disclose that each fastening point comprises a fastening arrangement being formed of a bolt and a bushing extending between side plates in the frame structure and a back beam, the bolt passing through the respective side plate and the bushing to the back beam, wherein the stator core becomes attached to the frame through said bolts.
Plumb discloses an electric machine comprising a stator core [10] and a frame [12] (fig. 1-2; col. 2, lines 41-52), wherein each fastening point [22] between the stator core [10] and the frame [12] comprises a fastening arrangement being formed of a bolt [26] and a bushing [28] extending between side plates [32] in the frame structure and a back beam [16], the bolt [26] passing through the respective side plate [32] and the bushing [28] to the back beam [16], wherein the stator core [10] becomes attached to the frame [12] through said bolts [26] (fig. 3-4; col. 2, lines 53-72).

    PNG
    media_image2.png
    510
    861
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the fastening points of Holopainen using compression joints as taught by Plumb, in order to allow for adjustment of the stator relative to the frame thereby providing a more precise uniform air gap and reducing noise and vibration within the electric machine (col. 1, lines 35-54 of Plumb).
Regarding claim 13, Holopainen discloses the electric machine according to claim 1, as stated above.  Holopainen does not disclose back beams extending in an axial direction between the axial ends of the stator core are attached to an outer surface of the stator core.
Plumb discloses an electric machine comprising a stator core [10] and a frame [12] (fig. 1-2; col. 2, lines 41-52), wherein each fastening point [22] between the stator core [10] and the frame [12] comprises a fastening arrangement being formed of a bolt [26] and a bushing [28] extending between side plates [32] in the frame structure and back beams [16] extending in an axial direction between the axial ends of the stator core [10] and attached to an outer surface of the stator core [10] (fig. 3-4; col. 2, lines 53-72).

    PNG
    media_image2.png
    510
    861
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the fastening points of Holopainen using compression joints as taught by Plumb, in order to allow for adjustment of the stator relative to the frame thereby providing a more precise uniform air gap and reducing noise and vibration within the electric machine (col. 1, lines 35-54 of Plumb).
Regarding claim 14, Holopainen, in view of Plumb, discloses the electric machine according to claim 13, as stated above, wherein Plumb further discloses that the attachment between the stator core [10] and the frame [12] is in each fastening point [22] arranged from the back beams [16] to the frame [12] (fig. 3-4; col. 2, lines 53-58).
Regarding claim 15, Holopainen, in view of Plumb, discloses the electric machine according to claim 14, as stated above, wherein Plumb further discloses that the attachment is arranged with bolts [26] extending from the frame [12] to the back beams [16] (fig. 3-4 col. 2, line 59-72 and col. 3, lines 1-9).
Regarding claim 16, Holopainen, in view of Plumb, discloses the electric machine according to claim 15, as stated above, wherein Plumb further discloses that the bolts [26] extend in the radial direction (fig. 2-4).  Thus, in combination with the fastening points of Holopainen located along the horizontal center plane [42], the radially extending bolts would also extend along the horizontal direction, as the horizontal and radial directions are aligned at the horizontal center plane [42] of Holopainen.
Regarding claim 17, Holopainen discloses the electric machine according to claim 3, as stated above.  Holopainen does not disclose back beams extending in an axial direction between the axial ends of the stator core are attached to an outer surface of the stator core.
Plumb discloses an electric machine comprising a stator core [10] and a frame [12] (fig. 1-2; col. 2, lines 41-52), wherein the attachment between the stator core [10] and the frame [12] is based on a compression joint [24/26/28/30] in each fastening point [22] (fig. 3-4; col. 2, lines 59-72), and back beams [16] extending in an axial direction between the axial ends of the stator core [10] are attached to an outer surface of the stator core [10] (fig. 3-4; col. 2, lines 53-58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the fastening points of Holopainen using compression joints as taught by Plumb, in order to allow for adjustment of the stator relative to the frame thereby providing a more precise uniform air gap and reducing noise and vibration within the electric machine (col. 1, lines 35-54 of Plumb).
Regarding claim 18, Holopainen, in view of Plumb, discloses the electric machine according to claim 17, as stated above, wherein Plumb further discloses that the attachment between the stator core [10] and the frame [12] is in each fastening point [22] arranged from the back beams [16] to the frame [12] (fig. 3-4; col. 2, lines 53-58).
Regarding claim 19, Holopainen, in view of Plumb, discloses the electric machine according to claim 18, as stated above, wherein Plumb further discloses that the attachment is arranged with bolts [26] extending from the frame [12] to the back beams [16] (fig. 3-4 col. 2, line 59-72 and col. 3, lines 1-9).
Regarding claim 20, Holopainen, in view of Plumb, discloses the electric machine according to claim 19, as stated above, wherein Plumb further discloses that the bolts [26] extend in the radial direction (fig. 2-4).  Thus, in combination with the fastening points of Holopainen located along the horizontal center plane [42], the radially extending bolts would also extend along the horizontal direction, as the horizontal and radial directions are aligned at the horizontal center plane [42] of Holopainen.
Regarding claim 21, Holopainen, in view of Plumb, discloses the electric machine according to claim 9, as stated above, wherein the frame [1] comprises two opposite end shields [30] positioned at an axial distance from each other, a frame structure extending between the end shields [30] (fig. 4; ¶ 0030, 0034), and two opposite intermediate plates [20] positioned within the frame [1] at the axial ends of the stator core [10], wherein the fastening points [40b/40d] are arranged in connection with the intermediate plates [20] (fig. 5; ¶ 0030-0031; the fastening points extend radially inward from the plates [20] to contact the stator [10]).
Regarding claim 22, Holopainen, in view of Plumb, discloses the electric machine according to claim 21, as stated above, wherein Plumb further discloses that each fastening point [22] comprises a fastening arrangement being formed of a bolt [26] and a bushing [28] extending between side plates [32] in the frame structure and a back beam [16], the bolt [26] passing through the respective side plate [32] and the bushing [28] to the back beam [16], wherein the stator core [10] becomes attached to the frame [12] through said bolts [26] (fig. 3-4; col. 2, lines 53-72).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Zhou et al. (US 2016/0254728 A1) discloses an electric machine comprising a stator core supported by a frame having back beams connected to intermediate plates.
Fuller (US 2002/0074884 A1) discloses an electric machine comprising a stator core supported by a frame having back beams connected to intermediate plates, wherein the fastening points are provided along the horizontal center plane of the stator core.
Krecker (US 4,207,484) discloses an electric machine comprising a stator core supported by a frame having fastening points are provided along a horizontal plane of the stator core.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834